Citation Nr: 0844729	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-19 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hearing loss.  

2.  Entitlement to service connection for scarring of the 
left ear, including the left ear drum, to include as a result 
of exposure to mustard gas and/or three shots of Typhus 
Vaccine.  

3.  Entitlement to service connection for vertigo.  

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1945 to June 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a September 2008 Travel Board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

With regard to the veteran's claim of service connection for 
hearing loss, it has been held that the Board is under a 
legal duty in such a case to determine if there was new and 
material evidence received, regardless of the RO's actions.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  
Accordingly, the Board has phrased the issue as whether new 
and material evidence has been received to reopen the claim 
of service connection for hearing loss on the title page of 
this decision.

In December 2008, the Board granted the appellant's Motion to 
Advance on Docket.

The issues of entitlement to service connection for vertigo; 
a scar on the left ear, including the left ear drum, to 
include as a result of exposure to mustard gas and/or typhus 
vaccines; and the newly reopened claim of entitlement to 
service connection for hearing loss are remanded to the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In April 1998, the Board denied service connection for 
hearing loss. 

2.  Evidence received since the denial of service connection 
for hearing loss in April 1998 raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The Board's April 1998 decision denying service 
connection for hearing loss is final.  38 U.S.C.A. § 7104 
(West 2002).

2.  Evidence received since the April 1998 Board decision 
denying service connection for hearing loss is new and 
material and the veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

As it relates to the issue of whether new and material 
evidence has been received to reopen the claim of service 
connection for hearing loss, the Board notes that the VCAA is 
not applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5- 2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision on 
the question of whether new and material evidence has been 
received, further assistance is not required to substantiate 
that element of the claim. 


Hearing Loss

At the outset, the Board notes that a significant portion of 
the veteran's service medical records are missing and 
presumed to have been destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.  If service medical 
records are presumed missing, the Board's obligation to 
explain its findings and conclusions, to consider carefully 
the benefit-of-the-doubt rule, and to assist the veteran is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Final decisions can be reopened with the submission of new 
and material evidence. 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In denying service connection for hearing loss in April 1998, 
the Board noted that at the time of his May 1947 examination, 
the veteran had normal ("15/15," as per whispered voice 
tests) hearing.  His left ear's tympanic membrane was noted 
to have a "blister," which the examiner said had been 
incurred in the line of duty but, in his opinion, would not 
result in disability.  No reference to any other ear problems 
was made in this document.

The Board further observed that at his September 1993 RO 
hearing, the veteran said that he started having problems 
with his left ear during service and that he was hospitalized 
for three weeks, including for a left ear infection.  The 
veteran also testified that after service, he had seen a 
physician whose nurse told him that he had scars on his 
eardrums.  The veteran complained of dizziness but denied 
being on any medication for his ears at that time.  

The Board observed that in support of his contentions, the 
veteran submitted a copy of a private medical statement, 
dated in May 1993.  The Board noted that it stated that the 
veteran had been evaluated twice at that office "for pain to 
his left ear with dizziness which seemed to progressively 
worsen," that, according to the veteran, the ear was damaged 
by exposure to mustard gas during service and that, since the 
complaints were beyond the scope of this office's practice, 
further evaluation by a specialist was recommended.

The Board also noted that a September 1993 VA outpatient 
medical record revealed complaints of left ear "shooting 
pains," which the veteran said he had had for one year and 
produced no discharge.  An examination performed at that time 
revealed that his tympanic membranes were normal and the 
impression was listed as sharp pains in the left ear of 
unclear etiology "x 12 months."  Further evaluation by an 
ear, nose and throat specialist (ENT) was advised.

The partially-legible report of an October 1993 ENT 
consultation revealed complaints of intermittent left ear 
pain, with vertigo but no dysphagia, and negative objective 
findings other than bilateral thickening of the tympanic 
membranes.

The Board also noted that according to the report of an 
October 1996 VA audio-ear disease examination, the veteran 
reported a 50-year history of decreased sensitivity to 
hearing, problems missing words, problems with background 
noise, left-sided otalgia (pain) and mild disequilibrium.  He 
denied history of drainage, previous otologic surgery, or 
lost consciousness with head trauma, but said that he had had 
some acute otitis media in the past as an adult.  He denied 
significant exposure to noise during service but said that he 
believed that he was exposed to mustard gas, which had 
required hospitalization.

The Board also noted that the report revealed that the 
veteran noted having worked, after service, as a machinist, 
which provided a "somewhat noisy [environment] at times and 
he occasionally wore hearing protection."  On examination, 
the tympanic membranes were intact, bilaterally, with only 
some evidence of tympanoscolosis, bilaterally.  On 
audiometric evaluation, he reportedly had been found to have 
a mild high frequency sensorineural hearing loss, slightly 
greater on the left than the right and with somewhat elevated 
acoustic reflexes on the left, but with relatively normal 
tympanograms. 

The assessment was high frequency sensorineural hearing loss 
which was slightly greater on the left than the right.  The 
veteran had symptoms consistent with eustachian tube 
dysfunction as well.  His pattern of hearing loss was 
consistent with noise induced permanent threshold shift as 
well as some age related factors.  There was a slight 
asymmetry in his high frequency sensorineural hearing loss, 
however this was not felt to be severe enough to warrant 
further examination to rule out retro-cochlear pathology.

The Board also noted the examiner's comments that hearing 
protection needed to be stressed to the veteran, that he 
should have another audiometric examination in one year and 
that, should his asymmetry and hearing loss progress, work up 
should be considered at that time but that it was not 
necessary at the moment.

The Board further observed that at the time of the October 
1996 VA audiological examination, the veteran said that he 
was exposed to mustard gas during service, that he suffered 
an earache in his left ear and was told that he had blisters 
on his tympanic membrane.  He reported now having ear pain, 
occasional tinnitus, dizziness and vertigo and stated that he 
had trouble understanding speech in noise and in groups, but 
denied a history of ear infections, ear surgeries, trauma to 
the head and family history of hearing loss.  

Audiological testing revealed hearing loss, in decibels (dB) 
as follows:  10, 15, 10, 25, and 30, in the left ear and 10, 
20, 15, 15, and 20, in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz.  

The examiner interpreted these results as meaning that the 
veteran's hearing was within normal limits through 3000 
Hertz, sloping to a mild to moderate sensorineural hearing 
loss, and that word recognition scores were "excellent," 
indicating normal hearing for rating purposes.  He also said 
that tympanometry revealed a tympanogram with a rounded peak 
and elevated or absent acoustic reflexes in the left ear. The 
veteran was advised to have annual audiologic evaluations to 
monitor his hearing and to wear ear protection when around 
loud sounds.

The Board indicated that the claim failed under the 
provisions pertaining to service connection for disabilities 
associated with mustard gas exposure (§ 3.316(a)) because ear 
disabilities were not included among the disabilities 
causally associated, for VA purposes, with such type of 
exposure.  The Board stated that it also failed on a 
presumptive basis because there was no evidence in the record 
demonstrating that sensorineural hearing loss became 
manifested to a degree of 10 percent or more within one year 
from the date of the veteran's separation from active 
military service or that the veteran currently had hearing 
loss within the criteria that is recognized by VA for 
compensation purposes.

The Board found that service connection was not warranted as 
no hearing loss disability causally related to service or to 
the claimed, but unconfirmed, incident of mustard gas 
exposure was currently manifested.  Moreover, none of the 
auditory thresholds in any of the frequencies was 40 decibels 
or greater, there were not three or more auditory thresholds 
of 26 decibels or greater, and the speech recognition score 
was not less than 94 percent.

The Board stated that it was aware that at the time of the 
service separation examination the veteran was noted to have 
a blister on his left ear's tympanic membrane.  However, it 
was the examiner's opinion at that time that this defect 
would not cause a disability, an assessment that certainly 
appeared to have been accurate, as no disability of the left 
ear, other than the above mentioned mild to moderate hearing 
loss, which was not recognized for VA purposes, had ever been 
diagnosed. 

Evidence received subsequent to the April 1998 Board decision 
includes evidence demonstrating that the veteran currently 
has a bilateral hearing loss, an undated report from Tri-
County Audiology, submitted in July 2005,  noting the 
veteran's current hearing loss and noise exposure in service 
as well as the ear drum scarring, with the examiner relating 
all of the veteran's current problems to his period of 
service; and the in-depth testimony of the veteran at the 
time of his September 2008 hearing.  

New and material evidence has been received to reopen the 
claim of service connection for hearing loss. The newly 
received evidence demonstrates that the veteran possibly has 
a current hearing loss as defined by VA rating purposes.  
Moreover, the undated report from Tri-County audiology 
relates all of the veteran's current problems, including his 
hearing loss, dizziness, and tinnitus to his period of 
service.  Finally, the veteran's in-depth testimony provides 
additional information as to the experiences he had in 
service with regard to his ear problems, hearing loss, and 
noise exposure.  The newly received evidence relates to 
previously unestablished elements of the claim-a current 
hearing loss disability for VA rating purposes and a possible 
relationship between the veteran's current hearing loss and 
his period of service.  38 C.F.R. § 3.156(a).  Therefore, the 
veteran's claim for hearing loss is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for hearing loss is reopened, and to this 
extent only, the benefit on appeal is granted.



REMAND

As it relates to the newly reopened issue of service 
connection for hearing loss, based upon the above evidence, 
the veteran should be afforded a VA examination to determine 
the nature and etiology of any current hearing loss and its 
relationship, if any, to his period of service.  

As it relates to the issue of service connection for vertigo, 
the Board notes that the veteran has testified as to having 
had vertigo since his period of service.  As noted above, a 
significant portion of the veteran's service medical records 
are not available for review having been lost in the 1973 
fire.  Moreover, in the undated medical record from Tri-
County Audiology, cited above, the veteran was noted to have 
experienced dizziness in service with the problems continuing 
to the present day.  Furthermore, at the time of his 
September 2008 hearing, the veteran testified that his 
dizziness started in service.  He indicated that he also 
experienced dizziness during the performance of his duties as 
a mechanic.  The veteran stated that he continued to have 
dizziness to the present time.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran has not been afforded a VA examination as it 
relates to his claim for vertigo,.  The statements from the 
veteran and the report from Tri-County Audiology, when 
combined with the absence of service medical records, provide 
a sufficient basis to warrant a VA examination.  

As to the veteran's claim of service connection for scarring 
of the left ear drum, to include as secondary to exposure to 
mustard gas and/or three shots of Typhus Vaccine., the Board 
notes that on the available May 1947 examination report, the 
veteran was noted to have had a blister on his left tympanic 
membrane in February 1946.  The Board further observes that 
on the veteran's available vaccination records, it is noted 
that he was given three typhus vaccinations in the February-
March 1946 time frame.  Moreover, in the undated report from 
Tri-County Audiology, it was indicated that the scarring on 
the ear drums was in all probability related to the veteran's 
period of service.  The examiner noted that the use of 
penicillin over the time frame of 13 days indicated that some 
type of infection or inflammation was going on.  

Furthermore, the veteran, at the time of his September 2008 
hearing, while indicating that it was his belief that he was 
exposed to mustard gas in service, also testified that he was 
hospitalized for a period of 29 days for complaints relating 
to his ear, and was given three shots of typhus within a 
month period.  The above evidence, when combined with the 
absence of a significant amount of service medical records, 
demonstrates that a VA examination to determine the etiology 
of any left ear scarring is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for the 
appropriate VA examination(s) to 
determine the nature and etiology of any 
current hearing loss, vertigo and 
scarring of the left ear, to include the 
left ear drum, and residuals therefrom.  
All indicated tests and studies are to be 
performed and all findings are to be 
reported in detail.  The claims folder 
must be made available to the 
examiner(s)for review in conjunction with 
the examination and the examiner(s) 
should state that he/she has reviewed the 
claims folder in conjunction with the 
examination.  Following examination of 
the veteran , he examiner(s) is requested 
to render the following opinions:  

(a)  Does the veteran currently have 
hearing loss as defined by VA rating 
purposes?  If so, is it at least as 
likely as not (50 percent probability or 
greater) that any current hearing loss, 
if found, is related to the veteran's 
period of service?  

(b)  Does the veteran currently have 
vertigo?  If so, is it at least as likely 
as not (50 percent probability or 
greater) that any current vertigo, if 
found, is related to the veteran's period 
of service?  

(c)  Does the veteran currently have 
scarring of the left ear, to include the 
ear drum, or residuals therefrom?  If so, 
is it at least as likely as not (50 
percent probability or greater) that any 
current left ear scarring, including the 
left ear drum, or residuals therefrom, if 
found, is related to the veteran's period 
of service?

Detailed rationale is requested for each 
opinion that is rendered.   

2.  If any of the above claims remain 
denied, issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


